02/17/2022
               IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                        Assigned on Briefs November 1, 2021

                CALVIN DIBRELL v. STATE OF TENNESSEE

         Appeal from the Tennessee Claims Commission (Eastern Division)
           No. T-20191167           William A. Young, Commissioner
                    ___________________________________

                           No. E2021-00405-COA-R3-CV
                       ___________________________________

Appellant, a former inmate with the Tennessee Department of Correction, filed a complaint
against Appellee State of Tennessee in the Tennessee Claims Commission
(“Commission”). Appellant asserted numerous claims based on alleged misconduct of
several assistant district attorneys. The Commission granted the State’s motion to dismiss
based on the Commission’s findings that Appellant’s claims were not within the
Commission’s jurisdiction, and were barred by prosecutorial immunity and the applicable
statute of limitations. Discerning no error, we affirm.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Claims Commission
                                     Affirmed

KENNY ARMSTRONG, J., delivered the opinion of the court, in which J. STEVEN STAFFORD,
P.J., W.S., and KRISTI M. DAVIS, J., joined.

Terrell L. Tooten, Cordova, Tennessee, for the appellant, Calvin Lyndell Dibrell.

Herbert H. Slatery III, Attorney General and Reporter; Andrée Sophia Blumstein, Solicitor
General; and Kristen Walker, Assistant Attorney General, for the appellee, State of
Tennessee.
                                    MEMORANDUM OPINION1

                             I. FACTUAL AND PROCEDURAL HISTORY

        On February 17, 2014, Appellant Calvin Dibrell (“Claimant”) was arrested by
officers of the Knoxville Police Department on charges of possession of narcotics with
intent to sell or deliver. Subsequently, in April 2015, a Knox County Grand Jury returned
a twelve-count indictment against Mr. Dibrell for possession of 200 grams of Oxycodone.
Prior to his criminal trial, Mr. Dibrell moved to suppress the evidence obtained from the
search of his vehicle. In an effort to show that the search was illegal, Mr. Dibrell requested
the police-cruiser video of his arrest. Allegedly, the requested video was not made
available to Mr. Dibrell prior to hearing on his pre-trial motion to suppress. Nonetheless,
following the pre-trial hearing, the criminal court denied Mr. Dibrell’s motion, and the case
was tried to a jury in June 2016. The jury returned a guilty verdict on all twelve counts of
the indictment, and Mr. Dibrell received a twelve-year sentence. On appeal, the Court of
Criminal Appeals concluded that the evidence obtained from Mr. Dibrell’s vehicle was the
result of an illegal search and seizure; thus, the court vacated his conviction and dismissed
the case against him. State v. Dibrell, No. E2016-02279-CCA-R3-CD, 2018 WL 1474226,
at *1 (Tenn. Crim. App. Mar. 26, 2018).

        On January 3, 2019, Mr. Dibrell filed a Claim for Damages in the State of
Tennessee Division of Claims and Risk Management. Mr. Dibrell claimed that the actions
of the Knoxville District Attorney’s Office, occurring between “2013 [and the] present,”
resulted in Mr. Dibrell spending “more than 3 years in prison and suffer[ing] severe
emotional and mental stress[, and] severe physical pain because [] injuries [he] suffered
while in the military were not properly treated while in prison.” Mr. Dibrell sought
damages of $500,000 based on his allegation that “[t]he District Attorney General’s Office
in concert with the Knoxville Police Department knowingly and intentionally engaged in
repeated harassment, false arrest, false imprisonment and malicious prosecutions of [Mr.
Dibrell] for the past 5 years.”

      On April 3, 2019, the claim was transferred to the Claims Commission, pursuant to
Tennessee Code Annotated § 9-8-402(c).2 On July 10, 2020, Mr. Dibrell filed a Complaint

        1
            Rule 10 of the Rules of the Court of Appeals provides:

         This Court, with the concurrence of all judges participating in the case, may affirm, reverse
         or modify the actions of the trial court by memorandum opinion when a formal opinion
         would have no precedential value. When a case is decided by memorandum opinion it shall
         be designated “MEMORANDUM OPINION,” shall not be published, and shall not be
         cited or relied on for any reason in any unrelated case.
         2
           This subsection provides, in relevant part: “If the [D]ivision [of Claims and Risk Management]
fails to honor or deny the claim within the ninety-day settlement period, the division shall automatically
transfer the claim to the administrative clerk of the claims commission.” Tenn. Code Ann. § 9-8-402(c).

                                                    -2-
against the State of Tennessee. In relevant part, Mr. Dibrell alleged:

       6. That Claimant has not been properly or adequately assisted by the District
       Attorney’s Office, from at least 2013 to present, due to assisting in the false
       imprisonment and malicious prosecutions of Claimant.
       7. That Claimant has not received fair or equal protection under the law, in
       that Defendant elects not to prosecute actions that occur against Claimant,
       where Claimant is the victim, while prosecuting Claimant maliciously.
       8. That Defendant has clear exculpatory evidence in their possession, or
       could have possessed the evidence upon reasonable inquiry, supporting that
       Claimant should not have been prosecuted, and yet, Claimant was still
       prosecuted.
       9. Although required from Defendant, Defendant prevented Claimant’s trial
       attorney, and Claimant, from getting copies of police body camera videos
       which were unedited, or unaltered. In addition, some videos requested by
       Claimant were never provided at all, after Defendant informed Claimant that
       they became missing.
       10. Defendant then allowed Knoxville Police Officers to testify at pretrial
       hearings and at trials, knowing that Claimant did not have the video evidence
       to impeach their testimony.
       11. Defendant also became aware that the Knoxville Police Department had
       been engaged in several questionable and illegal arrests, which had been
       reported in the news media, and was part of a very big news story in
       Knoxville.
       12. Defendant, however, still failed to provide Claimant with all necessary
       video evidence, or evidence on the Knoxville Police Department Officers,
       which could have been used by Defendant to dismiss the cases against
       Claimant, or which could have been used by Defendant and Claimant to
       impeach the officers’ testimony, so that the truth could be ascertained.
       13. Claimant was forced to go to trial on multiple occasions to fight illegal
       arrests and traffic stops, based on the conduct of the Knoxville Police
       Department.
       14. Defendant had access to this information, and should have been aware of
       the traffic stops.
       15. Claimant experienced more than 40 traffic stops within a 3-year period.
       16. Based on the tampered with, and missing evidence, Defendant placed
       officers on the witness stand who were able to testify untruthfully, without
       any legitimate fear or concern of being impeached by the missing or
       destroyed video evidence.
       17. Claimant was arrested and jailed for nearly 3 years, based on an illegal
       traffic stop by the Knoxville Police Department.
       18. Instead of carefully reviewing the evidence, witness statements, and all
       of the facts of the case, Defendant instead repeatedly insisted to Claimant to

                                            -3-
      make a plea deal.
      19. When Claimant refused, he was taken to trial and convicted, based in
      large part, on false testimony of Knoxville Police Officers, who Defendant
      called as witnesses.
      20. Claimant also had his bond revoked, prior to trial, based on the insistence
      of Defendant.
      21. Defendant relied on evidence and statements made by Knoxville Police
      Department Officers, which could have, and would have been shown to be
      clearly false, had any reasonable investigation by Defendant occurred.
      22. Ultimately, Claimant appealed his convictions, and the Criminal Court
      of Appeals reversed the trial court convictions, and then dismissed the
      charges against Claimant.
      23. Defendant has not prosecuted any of the Knoxville Police Department
      Officers based on their conduct.
      24. In fact, Defendant elects not to prosecute parties who commit crimes
      against Claimant.
      25. As recent as the year 2019, Claimant was victimized by [C.M.], and
      Claimant provided very detailed evidence to Defendant, as requested by
      Defendant, to show that she had committed bank fraud and theft against
      Claimant.
      26. After requesting multiple documents from Claimant, which fully
      supported that Claimant was victimized, Defendant informed Claimant that
      they would not prosecute [C.M.]. It is unclear if the documents were ever
      reviewed or considered.
      27. This is consistent behavior of Defendant, to fail to fully investigate
      matters on Claimant’s behalf.
      28. Claimant, no matter how many times he is wronged, has failed to receive
      equal protection under the law, due to Defendant’s lack of effort when it
      comes to protecting Claimant.
      29. Defendant has displayed negligent care, custody, and control over altered
      evidence, and body camera videos, which could have exonerated Claimant,
      and impeached the testifying Knoxville Police Department Officers.
      30. Defendant has been negligent in the custody and control of Claimant, by
      causing Claimant to be arrested, and re-arrested, with his bond revoked,
      based on its failure to properly review the facts and evidence.

      On July 10, 2020, the State filed a motion to dismiss the complaint under Tennessee
Rule of Civil Procedure 12.02(1) and (6). As grounds, the State asserted that it

      is absolutely immune from liability for acts taken by public prosecutors in
      their role as an advocate or relating to the preparation for a prosecution or
      judicial hearing. Tenn. Code Ann. § 9-8-307(d) . . . . Additionally, the
      Claims Commission does not have subject-matter jurisdiction over claims

                                           -4-
      arising under federal law or the Tennessee or United States Constitutions or
      over intentional torts, . . . and Claimant fails to state a claim upon which
      relief can be granted under any provision in the Claims Commission Act.

       On December 23, 2020, Mr. Dibrell filed his “First Amended Complaint,” wherein
he incorporated the allegations made in the initial Complaint and further alleged:

      41. In 2006, Claimant was falsely accused of rape by Assistant District
      Attorney [M.W.].
      42. [M.W.] was a white female, and [Claimant] is a black male who was
      falsely accused, and is being subjected to the conduct explained in this
      Complaint based on his race.
      43. Once accused, the S.W.A.T. team was called, and [Claimant] was
      arrested, and received extensive news and media coverage.

                                           ***

      46. . . . [I]t was determined that [Claimant] was falsely accused, based on
      DNA evidence.
      47. However, [Claimant], since that time, has been arrested and prosecuted
      multiple times by Defendant and the Knoxville Police Department.

                                           ***

      49. Despite the fact that the allegations were not true, Defendant and
      [Knoxville Police Department] Officers believed the allegations against
      [Claimant], and prosecuted [Claimant] unjustly.

                                           ***

      51. When [Claimant] attempted to exercise his constitutional rights to a trial,
      and to receive evidence on his behalf, Defendant attempted to keep him from
      doing so by having [Claimant] jailed with no bond, after vouching for
      evidence that Defendant either knew, or should have known was false.
      52. Defendant knew that [Claimant] had a State and United States
      Constitutional right to a bond.
      53. When [Claimant] tried to exercise his right to a bond, he was deprived of
      it based on Defendant having the bond revoked for no reason.
      54. Defendant has also attempted to discourage [Claimant] from pursuing
      any litigation against Defendant, or the Knoxville Police Department, by
      refusing to protect [Claimant] whenever he seeks the help of the Knoxville
      Police Department.
      55. Defendant did this to intimidate [Claimant], and to send him a message

                                           -5-
       that if he attempts to exercise his legal rights and to seek justice against them,
       he will be punished.
       56. [Claimant], while bringing litigation against Defendant and the Knoxville
       Police Department, has been threatened by the Knoxville Police Department
       that they would kill him.
       57. Defendant is aware of this information, and has not protected
       Complainant in order to further intimidate [Claimant], and to use this
       intimidation to help make the matters go away.

        On February 22, 2021, the State moved to dismiss the Amended Complaint, again
asserting absolute prosecutorial immunity, lack of subject-matter jurisdiction, and failure
to state a claim for relief. The State also raised the affirmative defense that Mr. Dibrell’s
claims were barred by the applicable statute of limitations. Tenn. R. Civ. P. 8.03.

        By order of March 24, 2021, the Commission granted the State’s motion to dismiss
on its findings that: (1) the State had absolute immunity from liability for every claim set
out in the Amended Complaint; (2) the Commission lacked subject-matter jurisdiction over
the claims; and (3) the claims were barred by the applicable statute of limitations. Mr.
Dibrell appeals.

                                          II. ISSUE

      The sole issue for review is whether the Claims Commission erred in dismissing
Mr. Dibrell’s Amended Complaint.

                                III. STANDARD OF REVIEW

       Our review of the Claims Commission’s findings of fact is de novo on the record,
with a presumption of correctness, unless the preponderance of the evidence is otherwise.
Tenn. R. App. P. 13(d). The Claims Commission’s conclusions of law, however, are
subject to de novo review, with no presumption of correctness. Nichols v. Nichols, No.
E2004-02486-COA-R3-CV, 2005 WL 2978968, *3 (Tenn. Ct. App. Nov. 7, 2005).

       Here, the Commission dismissed Mr. Dibrell’s Amended Complaint on grant of the
State’s Tennessee Rule of Civil Procedure 12.02 motion to dismiss. The Tennessee
Supreme Court has set out the standard under which we review the grant or denial of a
motion to dismiss:

               A Rule 12.02(6) motion challenges only the legal sufficiency of the
       complaint, not the strength of the plaintiff’s proof or evidence. The
       resolution of a 12.02(6) motion to dismiss is determined by an examination
       of the pleadings alone. A defendant who files a motion to dismiss admits the
       truth of all of the relevant and material allegations contained in the complaint,

                                             -6-
      but asserts that the allegations fail to establish a cause of action.

              In considering a motion to dismiss, courts must construe the complaint
      liberally, presuming all factual allegations to be true and giving the plaintiff
      the benefit of all reasonable inferences. A trial court should grant a motion
      to dismiss only when it appears that the plaintiff can prove no set of facts in
      support of the claim that would entitle the plaintiff to relief. We review the
      trial court’s legal conclusions regarding the adequacy of the complaint de
      novo.

Webb v. Nashville Area Habitat for Humanity, Inc., 346 S.W.3d 422, 426 (Tenn. 2011)
(citations omitted).

       Whether the Claims Commission has jurisdiction over the claims in a complaint,
Williams v. State, 139 S.W.3d 308, 311 (Tenn. Ct. App. 2004), and whether a claim is
barred by a statute of limitations, Brown v. Erachem Comilog, Inc., 231 S.W.3d 918, 921
(Tenn. 2007), are questions of law, which we review de novo, with no presumption of
correctness. Nichols, 2005 WL 2978968 at *3.


                                       IV. ANALYSIS

       Based on the averments set out in his Complaint and Amended Complaint, the
Commission found that Mr. Dibrell asserted the following claims: (1) false imprisonment
and/or malicious prosecution; (2) violations of constitutional rights such as equal
protection, due process, negligent deprivation of statutory rights of liberty, life, and
freedom; (3) negligent care, custody and control of Claimant and property. As such, we
begin our analysis by addressing whether the Commission erred in dismissing any of the
foregoing claims on grant of the State’s Tennessee Rule of Civil Procedure 12.02 motion.

                  A. Malicious prosecution and false imprisonment

        The State of Tennessee is immune from lawsuits, except “in such manner and in
such courts as the Legislature may by law direct.” Tenn. Const. art. I, § 17. “The only
statutory exceptions to the sovereign immunity of the State of Tennessee are those claims
that may be heard by the Tennessee Claims Commission pursuant to Tennessee Code
Annotated section 9-8-307 et seq.” Baxter v. State, No. W2015-00078-COA-R3-CV, 2015
WL 9946302, at *4 (Tenn. Ct. App. Aug. 10, 2015). In other words, “the Claims
Commission lacks subject matter jurisdiction and has no authority to hear any claims that
fall outside the categories enumerated in section 9-8-307(a).” Mullins v. State, 320 S.W.3d
273, 279 (Tenn. 2010).

      False imprisonment and malicious prosecution are intentional torts. See Coffee v.

                                            -7-
Peterbilt of Nashville, Inc., 795 S.W.2d 656, 660 (Tenn. 1990); Shell v. State, 893 S.W.2d
416, 421 (Tenn. 1995). The “Claims Commission does not have jurisdiction . . . over any
intentional torts” because they are not enumerated in section 9-8-307(a)(1). Shell, 893
S.W.2d at 421 (citing Tenn. Code Ann. § 9-8-307(a)); see also Tenn. Code Ann. § 9-8-
307(d) (“The state will not be liable for willful, malicious, or criminal acts by state
employees, or for acts on the part of state employees done for personal gain.”). Therefore,
dismissal of Mr. Dibrell’s claims for malicious prosecution and false imprisonment was
proper on the ground of lack of subject-matter jurisdiction.

        Nonetheless, even if the Commission had jurisdiction over Mr. Dibrell’s intentional
tort claims, they would be barred by the doctrine of prosecutorial immunity. “[I]t is settled
that prosecutors are immune from actions for malicious prosecution.”3 Shell, 893 S.W.2d
at 421. Indeed, “the District Attorney is entitled to a prosecutor’s absolute immunity from
damages arising from his initiation and pursuit of a prosecution and in presenting the
State’s case.” Simmons v. Gath Baptist Church, 109 S.W.3d 370, 374 (Tenn. Ct. App.
2003).4 Because both the false imprisonment and the malicious prosecution claims “aris[e]
from the prosecutorial functions of state official[s],” the District Attorney’s office is
immune from prosecution for both causes of action. See Morton v. State, No. M2008-
02305-COA-R3-CV, 2009 WL 3295202, at *3 (Tenn. Ct. App. Oct. 13, 2009). Such
immunity applies even when, as in the instant case, a plaintiff accuses a prosecutor of
presenting false testimony at trial. See Howell v. Bottoms, No. 01-A-019107-CV-00244,
1991 WL 202563, at *1 (Tenn. Ct. App. Oct. 11, 1991); accord Cady v. Arenac Cty., 574
F.3d 334, 340 (6th Cir. 2009).

            B. Negligent care, custody, and control of persons and of property

       Tennessee Code Annotated section 9-8-307(a)(1)(E) grants the Claims Commission
jurisdiction over claims of “[n]egligent care, custody and control of persons.” Tennessee
Code Annotated section 9-8-307(a)(1)(F) grants the Commission jurisdiction over claims
involving “[n]egligent care, custody or control of personal property.” The Commission
dismissed these claims on its finding that the factual allegations contained in the Amended
Complaint are ostensibly reiterations of the intentional tort claims of false imprisonment
and malicious prosecution. Specifically, the Commission’s order states that, “To the extent
        3
           “Suits against state employees acting in their official capacities are deemed to be suits against the
State itself.” Simmons v. Gath Baptist Church, 109 S.W.3d 370, 374 (Tenn. Ct. App. 2003) (citing Cox
v. State, 217 Tenn. 644, 399 S.W.2d 776 (1965)).
         4
           Mr. Dibrell cites cases that involve conduct for which a district attorney would not enjoy absolute
immunity. Such conduct may include investigative or administrative acts, giving legal advice to police, or
out-of-court statements made at a press conference. See Spurlock v. Thompson, 330 F.3d 791, 798 (6th
Cir. 2003). As stated in his brief, Mr. Dibrell asserts that, “Appellee failed to do its job and treated Appellant
improperly during an investigative period prior to any indictment, and after the trial of Appellant, which
would not provide Appellee with absolute immunity”; however, he has not actually identified any conduct
by any member of the District Attorney’s Office that would be excepted from immunity, nor have we
identified any through our review of the record.

                                                      -8-
the Complaint asserts allegations of false imprisonment and/or malicious prosecution . . . .
such allegations would fall into the realm of intentional torts, and as such, would not be
subject to the Commission’s jurisdiction. Such claims do not . . . fall within the scope of
the enumerated categories of jurisdiction.” The Commission further held that, to the extent
Mr. Dibrell’s claims for malicious prosecution and/or false imprisonment are based on
allegations of “willful, malicious, or criminal acts by state employees,” the State would be
immune from prosecution under Tennessee Code Annotated section 9-8-307(d) (“The state
will not be liable for willful, malicious, or criminal acts by state employees, or for acts on
the part of state employees done for personal gain.”).

        In his Amended Complaint, Mr. Dibrell asserts that: “[The State] has been negligent
in the custody and control of [Mr. Dibrell], by causing [him] to be arrested, and re-arrested,
with his bond revoked, based on its failure to properly review the facts and evidence.”
From this statement, it appears that Mr. Dibrell’s argument is that negligence and/or willful
misconduct on the part of the District Attorney’s Office caused him to be arrested, i.e., to
come to be in the care, custody, or control of the State, and it is that negligence that forms
the basis of his claim. As the Commission held, this claim sounds in malicious prosecution,
false imprisonment, or “willful, malicious, or criminal acts by state employees.” As such,
the Commission correctly concluded that Mr. Dibrell’s claims for negligent care, custody,
and control of his person are reiterations of the barred intentional torts and do not fall within
the Commission’s jurisdiction under Tennessee Code Annotated section 9-8-307(a)(1)(E).
Although, in his initial notice of claim, Mr. Dibrell alleged that he suffered injury because
his existing medical issues were not properly addressed while he was imprisoned, in his
actual Complaint and Amended Complaint, Mr. Dibrell fails to plead any facts that he
suffered injury due to the negligence of the State while he was in the State’s care, custody,
or control. As such, he fails to state a claim under Tennessee Code Annotated section 9-8-
307(a)(1)(E).

        Likewise, Mr. Dibrell fails to state a claim for negligent care, custody, and control
of personal property. Tenn. Code Ann. § 9-8-307(a)(1)(F). In his Amended Complaint,
Mr. Dibrell alleges: “Defendant has displayed negligent care, custody, and control over
altered evidence, and body camera videos, which could have exonerated Claimant, and
impeached the testifying Knoxville Police Department Officers.” As set out in context
above, Mr. Dibrell specifically alleges that Defendants; (1) “tampered” with evidence; (2)
allowed evidence to go “missing;” (3) failed to disclose exculpatory evidence; and (4)
failed to provide Mr. Dibrell with “unedited, or unaltered” copies of the police body camera
videos. Taking Mr. Dibrell’s allegations as true, as we must in reviewing the grant of a
Tennessee Rule of Civil Procedure 12.02 motion, the foregoing allegations would
constitute evidence tampering, i.e., “willful, malicious, or criminal acts by state
employees.” As noted above, Tennessee Code Annotated section 9-8-307(d) relieves the
State from liability for such acts. Furthermore, prosecutorial immunity applies even when,
as in the instant case, a plaintiff accuses a prosecutor of presenting false testimony at trial.
See Howell, 1991 WL 202563, at *1; accord Cady, 574 F.3d at 340. As such, Mr. Dibrell

                                              -9-
fails to state a claim under Tennessee Code Annotated section 9-8-307(a)(1)(F).

                                     C. Constitutional claims

       As set out in context above, Mr. Dibrell alleges various violations of his
constitutional right to due process, and his “privilege to be free from the taking of his
personal property.” In 1989, the Tennessee Legislature expressly revoked jurisdiction for
claims involving the negligent deprivation of constitutional rights. Shell, 893 S.W.2d at
418–19.5 Accordingly, the foregoing claims are not within the jurisdiction of the
Commission. Morton, 2009 WL 3295202, at *3.

        Mr. Dibrell also alleges that the State “negligently deprived [him] of his statutory
right of liberty, life, and freedom, by causing him to be arrested and re-arrested, based on
a failure to properly review the facts and the evidence.” While the Commission has
jurisdiction over actions involving the negligent deprivation of statutory rights, Tenn. Code
Ann. § 9-8-307(a)(1)(N), this Court has noted that, “The section[, i.e., 9-8-307(a)(1)(N)]
requires that the claimant show that the legislature expressly conferred a private right of
action against the State.” Byrd v. State, 150 S.W.3d 414, 420 (Tenn. Ct. App. 2004). Here,
Mr. Dibrell not only fails to identify the specific statutes at issue, but he also fails to show
that the legislature has conferred a private cause of action based on the facts alleged in the
Amended Complaint. The grant of a motion to dismiss “is warranted only when the alleged
facts will not entitle the plaintiff to relief, or when the complaint is totally lacking in clarity
and specificity.” Utley v. Tenn. Dep’t of Correction, 118 S.W.3d 705, 712 (Tenn. Ct. App.
2003) (citations omitted). As the Tennessee Supreme Court has explained:

        Tennessee courts have long interpreted Tennessee Rule of Civil Procedure
        8.01 to require a plaintiff to state “‘the facts upon which a claim for relief is
        founded.’” Smith v. Lincoln Brass Works, Inc., 712 S.W.2d 470, 471
        (Tenn. 1986) (quoting W & O Constr. Co. v. City of Smithville, 557 S.W.2d
        920, 922 (Tenn.1977)). A complaint “need not contain detailed allegations
        of all the facts giving rise to the claim,” but it “must contain sufficient factual
        allegations to articulate a claim for relief.” Abshure [v. Methodist
        Healthcare-Memphis Hosps.], 325 S.W.3d [93] at 103–04 [(Tenn. 2010)].
        “The facts pleaded, and the inferences reasonably drawn from these facts,
        must raise the pleader’s right to relief beyond the speculative level.” Id. at
        104.

Webb, 346 S.W.3d at 427. Furthermore, “courts are not required to accept as true assertions

        5
          “In May 1989, as part of an act modifying several provisions of § 9-8-307, the General Assembly
deleted the words ‘or constitutional’ from § 9–8–307(a)(1)(N).” Shell, 893 S.W.2d at 418 (citing Acts of
1989, ch. 491, § 1, 1989 Tenn. Pub. Acts 853, 854.)


                                                 - 10 -
that are merely legal arguments or legal conclusions couched as facts.” Id. (quotation
marks omitted). Here, Mr. Dibrell’s allegations are simply too conclusory and vague to
make out a claim for violation of any statutory right.

                                 D. Malicious harassment

        We briefly address Mr. Dibrell’s contention that his Amended Complaint
“supported the cause of action of [m]alicious [h]arassment . . . [which] the [Commission]
failed to address.” To assert a claim for malicious harassment, a plaintiff must prove

       that a person acted maliciously, i.e., ill-will, hatred or spite, . . . [and]
       unlawfully intimidated another from the free exercise or enjoyment of a
       constitutional right by injuring or threatening to injure or coercing another
       person or by damaging, destroying or defacing any real or personal property
       of another person.

Washington v. Robertson Cty., 29 S.W.3d 466, 473 (Tenn. 2000) (citing Tenn. Code Ann.
§ 39-17-309(b) (1997)).

       In his original notice of claim, Mr. Dibrell alleges that he was the victim of “repeated
harassment” by the Knoxville District Attorney’s Office and the Knoxville Police
Department. However, in his Amended Complaint (which is the document we review to
determine the propriety of the trial court’s grant of the State’s motion to dismiss), Mr.
Dibrell never uses the words “harassment” or “malicious harassment.” Rather, as
discussed above, Mr. Dibrell’s allegations sound in malicious prosecution, which is not
within the Commission’s jurisdiction. Nonetheless, “the primary purpose of pleadings is
to provide notice of the issues presented to the opposing party and court.” Webb, 346
S.W.3d at 426. To that end, a complaint “must contain something more than a statement
of facts that merely creates a suspicion of a legally cognizable right of action.” Abshure,
325 S.W.3d at 104 (quoting Charles A. Wright & Arthur R. Miller, Federal Practice and
Procedure § 1216, at 235–36 (3d ed. 2004)) (ellipses and brackets omitted). At best, Mr.
Dibrell’s pleadings create a mere suspicion of harassment, but fail to include facts and
allegations sufficient to put Defendants on notice of a malicious harassment claim. As
such, Mr. Dibrell fails to state a claim for this tort.

                                  E. Statute of limitations

       In addition to dismissing Mr. Dibrell’s Amended Complaint on grounds of lack of
subject-matter jurisdiction and prosecutorial immunity, the Commission also found that
Mr. Dibrell’s claims were barred by the applicable statute of limitations. We agree. Mr.
Dibrell alleged that “he has been treated improperly since at least the year 2013.” In his
Amended Complaint, he further alleged that, “[i]n 2006, [he] was falsely accused of rape.
. . .” Furthermore, Mr. Dibrell’s primary complaints stem from his most recent arrest in

                                            - 11 -
2014,6 and the ensuing trial in 2016. Suits to recover for tort claims including personal
injury, false imprisonment, and malicious prosecution must be commenced within one year
after the cause of action accrued. Tenn. Code Ann. § 28-3-104(a)(1). Mr. Dibrell filed his
notice of claim on January 3, 2019. Insofar as his claims are based on injuries that occurred
prior to January 4, 2018, such claims are barred by the statute of limitations.


                                        IV. CONCLUSION

       For the foregoing reasons, the judgment of the Commission is affirmed, and the case
is remanded for such further proceedings as may be necessary and are consistent with this
opinion. Costs of the appeal are assessed to the Appellant, Calvin Dibrell, for which
execution may issue if necessary.


                                                            s/ Kenny Armstrong
                                                        KENNY ARMSTRONG, JUDGE




       6
         We note that any complaints arising directly from the arrest would involve only the Knoxville
Police Department, over which the Commission has no jurisdiction.

                                               - 12 -